February 28, 1967


Hon. D. C. Klein                                 Opinion No. M-30
Chairman, State Board of Reglstration
  for Profeskional   Engineers                   Re:    Construction  of
John Ii. Reagan Building                                Section 12(a), Arti-
Austin, Texas                                           cle 3271a, V.C .S.,
                                                        the Texas Engineer-
                                                        ing Practice Act.
Dear Mr. Klein:
           You have requested the opinion of this office    regarding
the construction   of Section 12(a), Article’ 3271a,~Vernonis Civil
Statutes,  the Texas Engineertng Practice Act.    Section 12(a) is
quoted as follows:
            “Section 12. General Requirements for          Regls-
     tration,     The following    shall be considered     as
     minimum evidence satisfactory       to the Board     that
     the applicant    Is qualified    for registration     as a
     professional    engineer,   to wit:
            “(a)   Graduation from an approved course fn
     engineering    of four (4) years or more in a recog-
     nized school or college      approved ‘by the Board as
     of satisfactory     standin    and a specific  record
     of an additional     four ( &j years or more of active
     practice    in engineering work, of a character satis-
     factory to ~the Board, Indicating     that the applicant
     is competent to be placed In responsible       charge of
     such work; ”
              We now quote   the following   portions   from your letter
of request:
           “Under the BoardOs present Rule VXIiand Rule
     XVIII, the only approved course fn engineering         recog-
     nized as qualification     for licensing    under Section
     12 a) of the Act is an “Engineering degree,’ meaning
     a *Aaccalaureate    degree, and 1.n certain cases, an
     advanced degree In Engineering.’        Under this Rule the
     Board rejects   applications    for licensure   under Section
                              - 130-
                                                                   .    -




Hon. D. C. Klein,    page 2 (M-30        ).


     12. (a) of applicants    with four years or more of
     active practice   In engineering work, but whose
     education consists     of graduation from a course
     of four years or more with a,Baccalaureate       degree
     in one of the mathematical or physical sciences.
     For example:    an applicant    with a Baccalaureate
     degree InPhysics     from the University    of Texas
     with four years of active experience in engineering
     work of a character satisfactory       to the Board; an
     applicant  with a Baccalaureate     ‘degree In mathe-
     matics from the University      of Texas with four years
     of active experience     in engineering work of a
     character satisfactory     to the Board.    Such appli-
     cants often are recognized by their colleagues,
     by Industry and, by the government of the United
     States as qualified     engineers and are actually
     performing engtneering tasks of the highest order.
     Yet, under its Rule VII and Rule XVIII the Board
     has refused to license     such applicants   under
     Section 12(a) because their degree was not desig-
     nated a degree in engineering.


           “In modern technology engineers and scientists
     often play identical     roles.     Many scientists     func-
     tion essentially    as engineers;      many engineers devote
     themselves to scholarly      scientific    pursuit,s.    Also,
     in education,    that which one accredited       college    or
     university  calls a science course or degree is
     called an engineering course or degree in another
     approved college     or university.     A Baccalaureate
     degree In the physical or mathematical sciences
     often requires substantially        the same or similar
     courses as a Baccalaureate       degree in engineering.
     It is the opinion of the Board that there are many
     highly qualified    engineers in Texas today who have
     more than four years of active practice          in engineer-
     ing work of the most advanced nature but with accred-
     ited degrees in the mathematical or physical            sciences
     rather than an engineering degree.
           “I, therefore,   respectfully  request your opinion
     as to whether or not the Board would.be authorized to
     amend its rules and regulations     to permit licensing
     under Section 12 (a) of applicants      who have a specific
     record of four years or more of active practice       in
     engineering work, of a character satisfactory      to the
     Board, indicating    that the applicant   is competent to
                               - 131 -
    -       .




Hon. D. C. Klein,         page .3 (M-30 )


        be placed in responsible   charge of such work, and
        who have graduated from a recognized   school or
        college  approved by the Boardas   of satisfactory
        standing with a degree or degrees In the mathe-
        matical or physical  sciences after four years or
        more of:

                “(a)    courses     in the   mathematical    and physical
                        sciences;     or,
                        courses     In the   nafhematlcal   sciences;  or,
                        courses     In the   physical  sciences;   or,
                        courses     in the   mathematical and engineering
                        sciences; or,
                “(el    courses in the physical       and engineering
                        sciences;    or,
                “VI         _
                        course8   in
                                  _ the _physical,     mathematical and
                        englneerulg     sciences;  or,
                “(43)   courses In the engineering       sciences.”
           In 1965, the 59th Legislature amended the Engineering
Practice Act by the addition of several sectd,ons, one of which
was Section 1.1.  This Section reads In part as forlows:
              “In recognition   of the vital impact which the
        rapid advance of knowledge of the mathematical,
        physical and~englneerlng      sciences as applied in
        the practice   of engineering Is having upon the lives,
        property,   economy and security      of our people and
        the national defense,    ----‘I
Another Section which was added in 1965 is                  Shctlon   20(L),   which
is quoted as follows:
               “Qualified    sclentlsts    engaged in scientific
        research and investigation         of the physical    or
        natural sciences,        Including the usual work and
        activities     of meteorologists,     Bei8mologists,
        geologists,      chemists, geochemists,    physicists
        and geophysicists      .‘I
We note that the extensive amendments In 1965 did not include any
amendment to Section 12(a), and the educational requirements for
registration as a professional engineer remain the same.
            We recognize the fact that great                strides In technology
are having the effect of blurring the lines                  between the various
technical   disclplines~  Nevertheless, it is                not the function   of
this office   to enlarge or in any way modify                the statutory  re-
quirements as laid down by the Legislature;                  neither does the
                                      - 132 -’
Hon. D. C. Klein,   page 4 (~-30    )


State Board of Registration     for Professional  Engineers have this
power.    Only the Legislature   has the power to make the necessary
factual determinations     that may be occasioned by an alteration
of the accustomed procedures in a licensed profession.       You are
accordingly   advised that it is the opinion of this office     that the
Board may not amend its rules and regulations      to permit licensing,
under Section 12(a)* of graduates from other than an approved
course in engineering.
            It is recognized   that different   educational institutions
may have varying methods of identifying       their degree programs.
Nevertheless,    the power of the Board Is limited to an examination
of a particular    degree program in engineering    in order to ascer-
tain that it meets certain minimum standards of educational         achleve-
ment.
                            SUMMARY
                            -------
             Under the terms of Section 12(a),         Article  3271a9
     v.c,s.,    the Texas Engineering  Practice        Act, the State
     Board of Registration    for Professional         Engineers does
     not have the power to amend its rules            to permit the
     licensing    of persons who hold a degree         other than one
     evidencing graduation from an approved            course in en-
     gineering.
                                           truly      yours,



                                        torney    General      of Texas

Prepared by Malcolm L. Quick
Assistant Attorney General
APPROVED:
OPINION COMWlTTEE
Hawthorne Phillips,  Chairman
W. V. Geppert,~ Co-Chairman
Mario Obledo
John Banks
Pat Bailey
Houghton Brownlee
John Reeves
STAFF LEGALASSISTART
A. J:Carubbl, Jr.
                              - 133 -            -’